Order entered September 9, 2014




                                          In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                   No. 05-12-00141-CV

                            AMBER ETTA BUMPUS, Appellant

                                            V.

                          BRENT WADE FITZGERALD, Appellee

                          On Appeal from the 196th District Court
                                   Hunt County, Texas
                              Trial Court Cause No. 773788

                                        ORDER
       We DENY appellant’s September 4, 2014 motion for acceleration of appeal. The appeal

will be submitted in due course.




                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE